[Cite as Colfor Mfg., Inc. v. Ohio Civ. Rights Comm., 2018-Ohio-712.]


                            STATE OF OHIO, CARROLL COUNTY

                                  IN THE COURT OF APPEALS

                                       SEVENTH DISTRICT

                                                       )
COLFOR MANUFACTURING, INC.,                            )
                                                       )
        APPELLANT/PETITIONER,                          )
                                                       )            CASE NO. 16 CA 0912
V.                                                     )
                                                       )                    OPINION
OHIO CIVIL RIGHTS COMMISSION, ET                       )                     AND
AL.,                                                   )                JUDGMENT ENTRY
                                                       )
        APPELLEES/RESPONDENTS.                         )
                                                       )
                                                       )
                                                       )

CHARACTER OF PROCEEDINGS:                              Application for Reconsideration.

JUDGMENT:                                              Denied.

APPEARANCES:
For Appellant/Petitioner                               Attorney Gust Callas
                                                       Attorney Whitney L. Willits
                                                       220 Market Avenue South, Suite 1000
                                                       Canton, Ohio 44702

For Appellees/Respondents                              Attorney David A. Oppenheimer
                                                       Assistant Attorney General
                                                       615 W. Superior Ave., 11th Floor
                                                       Cleveland, Ohio 44113


JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Carol Ann Robb


                                                       Dated: February 26, 2018
[Cite as Colfor Mfg., Inc. v. Ohio Civ. Rights Comm., 2018-Ohio-712.]

PER CURIAM.



        {¶1}     Appellant,     Colfor Manufacturing,           Inc.,   has   filed   a motion for
reconsideration asking this court to reconsider our decision and judgment entry in
which we affirmed the judgment of the Carroll County Common Pleas Court. See
Colfor Mfg., Inc. v. Ohio Civ. Rights Commission, 7th Dist. No. 16 CA 0912, 2017-
Ohio-9402.
        {¶2}     A motion for reconsideration is filed under App.R. 26(A)(1). The test
generally applied in evaluating a motion for reconsideration is whether it calls to the
attention of the court an obvious error in its decision or raises an issue for our
consideration that was either not at all or was not fully considered by us when it
should have been. Matthews v. Matthews, 5 Ohio App. 3d 140, 143, 450 N.E.2d 278
(10th Dist.1981).        An application for reconsideration is not designed for use in
instances where a party simply disagrees with the conclusions reached and the logic
used by an appellate court. State v. Owens, 112 Ohio App. 3d 334, 336, 678 N.E.2d
956 (11th Dist.1996). Rather, App.R. 26 provides a mechanism by which a party
may prevent miscarriages of justice that could arise when an appellate court makes
an obvious error or renders an unsupportable decision under the law. Id.
        {¶3}     A motion for reconsideration must be filed within ten days of the
judgment. App.R. 26(A)(1)(a). The judgment entry in this case was filed December
28, 2017. Colfor did not file its motion until January 16, 2019. Thus, Colfor’s motion
was untimely.
        {¶4}     Colfor urges us to consider its motion despite its untimeliness
contending our judgment was not mailed until January 3, 2018.

                 Civ.R. 58(B) provides in pertinent part: “Within three days of
        entering the judgment upon the journal, the clerk shall serve the parties
        in a manner prescribed by Civ.R. 5(B) and note the service in the
        appearance docket.           Upon serving the notice and notation of the
        service in the appearance docket, the service is complete.” Civ.R. 5(B)
        provides that a document can be served by mailing it to the last known
                                                                               -2-


       address and that service is complete upon mailing. Civ.R. 5(B)(2)(c).
              App.R. 14(A) and Civ.R. 6(A) both state that in computing any
       period of time prescribed or allowed by the rules, the day of the act from
       which the designated period of time begins to run shall not be included.
       These rules also explain: “When the period of time prescribed or
       allowed is less than seven days, intermediate Saturdays, Sundays, and
       legal holidays shall be excluded in the computation.” App.R. 14(A);
       Civ.R. 6(A).
Niki D'Atri Ents. v. Hines, 7th Dist. No. 13 MA 57, 2014-Ohio-283, ¶¶ 4-5.

       {¶5}   Turning to the timeline in this case, December 28, 2017 was a
Thursday. Thus, the clerk’s three days to serve the parties by mail began to run on
Friday December 29, 2017. Due to the weekend, followed by the legal holiday of
New Year’s Day on Monday January 1, 2018, the second day of the three-day time
limit was Tuesday January 2, 2018. The clerk then timely served the parties by mail
on Wednesday January 3, 2018. Thus, Colfor was required to file its motion for
reconsideration by Monday January 8, 2018 (ten days after filing of the judgment,
plus one day because the tenth day was a Sunday). Accordingly, Colfor’s motion for
reconsideration is untimely.
       {¶6}   Even if Colfor’s motion for reconsideration was timely, the arguments it
raises were already fully considered by this court. App.R. 26 allows an appellant to
request reconsideration of an obvious error in the court’s decision or to raise an issue
for consideration that was either not considered at all or was not fully considered by
the court when it should have been. Because we have already considered Colfor’s
arguments in its direct appeal, these arguments cannot now be the basis for a motion
for reconsideration.
       {¶7}   For the reasons stated, Colfor’s motion for reconsideration is hereby
denied. Costs taxed against Petitioner (Relator).
       {¶8}   Final order. Clerk to serve notice as provided by Civil Rules.

Donofrio, J., concurs
                      -3-



Waite, J., concurs

Robb, P.J., concurs